Citation Nr: 0430513	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  02-18 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected right shoulder impingement syndrome with right 
shoulder acromioplasty and rotator cuff repair prior to 
December 3, 2001, and subsequent to July 1, 2002.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active military duty from November 1971 
to June 1974, and from July 1974 to June 1980.  This matter 
comes properly before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

In November 1995, the veteran filed a claim for an increased 
rating for his service-connected bilateral pes planus, then 
evaluated at 20 percent disabling.  This claim was denied in 
a March 1996 rating decision.  Based on this denial, in April 
1996, the veteran, through his representative, filed a timely 
notice of disagreement (NOD).  The filing of an NOD initiates 
the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995).  Although the RO did not issue a Statement of 
the Case as to this issue pursuant to 38 U.S.C.A. § 1114(j) 
(West 2002), the RO subsequently issued a new rating decision 
in May 1996 granting the veteran an increased evaluation to 
50 percent for his service-connected bilateral pes planus, 
effective November 11, 1995, the date of the claim.

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  If a veteran is at the maximum 
evaluation and no other criteria are applicable, there is no 
case in controversy.  In order for a claim to proceed, there 
must be a benefit.  In this case, the maximum rating allowed 
for bilateral pes planus under the applicable diagnostic code 
is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2004).  There are no other diagnostic codes under which the 
veteran could receive a higher disability evaluation for this 
disability.  See generally Id. at Diagnostic Codes 5277-84 
(2004).  As such, a higher schedular rating cannot be 
granted.  Consequently, the Board finds that the veteran was 
not prejudiced by not receiving a statement of the case, and 
the Board is not obligated to remand this issue.  See 
Manlicon v. West, 12 Vet. App. 238 (1999); 38 U.S.C.A. § 
1114(j).


In a May 1996 statement, the veteran indicated that he wished 
to file a claim for service connection for a bilateral ankle 
condition, a bilateral knee condition, a bilateral hip 
condition, and a lower back condition, all as secondary to 
his service-connected bilateral pes planus.  In a July 1996 
rating decision, the RO granted service connection for each 
ankle, but denied the bilateral knee condition and the lower 
back condition; however, the veteran's bilateral hip claim 
was not addressed.  As such, the issue of service-connection 
for a bilateral hip condition, as secondary to service-
connected pes planus, is referred to the RO for appropriate 
development.

This appeal is being remanded to the RO via the Appeals 
Management Center in Washington, DC.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA) and for further and complete development of the 
evidence to assist in a thorough evaluation of all material 
facts when issuing a decision on the merits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R., Part 4 (2004).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In September 2001, the veteran filed a claim for an increased 
rating for his service-connected right shoulder disability.  
However, in December 2001, the veteran filed a claim for a 
temporary 100 percent disability evaluation for this shoulder 
condition due to surgery, and further requested that action 
on his increased rating claim be postponed until the issue of 
his temporary disability claim was resolved.  In January 
2002, the veteran was granted a 100 percent temporary 
disability rating, effective from December 3, 2001 to July 1, 
2002.  In June 2002, the veteran filed a claim to extend his 
total disability rating for medical reasons.  This claim was 
not addressed.  Rather, in September 2002, the RO denied the 
veteran's September 2001 claim for an increased disability 
evaluation of his right shoulder condition, maintaining the 
10 percent evaluation, effective July 1, 2002, the date on 
which his initial grant of temporary total disability rating 
expired.  The increased rating for the veteran's right 
shoulder is the issue currently on appeal before the Board.  
The issue of entitlement to in increased disability 
evaluation for the veteran's right shoulder under the 
provisions of 38 C.F.R., Part 4, the matter currently on 
appeal, is not separate and distinct from the issue of 
entitlement to an extension of the temporary total rating 
under the provisions of 38 C.F.R. § 4.30 (2004).  The 
development requested in conjunction with the appellant's 
claim for an extension of this temporary evaluation could 
significantly affect the outcome of his claim of entitlement 
to an increased rating.  The United States Court of Appeals 
for Veterans Claims has stated that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue, here the 
increased rating issue, cannot be rendered until the other 
issue, here the extension of the temporary total rating, has 
been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  Therefore, the two issues are inextricably 
intertwined and the Board cannot address the issue of 
entitlement to an increased rating for the veteran's right 
shoulder disability under the provisions of 38 C.F.R., Part 4 
at this time.  See Id.; see also Timberlake v. Gober, 14 Vet. 
App. 122, 134-35 (2000).

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA is 
completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.  
Specifically, the veteran should be 
notified as to the requirements of 
substantiating a claim for an increased 
rating for a service-connected disability, 
as well as entitlement to a temporary 
total rating under the provisions of 
38 C.F.R. § 4.30.

2.  The RO should properly develop the 
issue of entitlement to an extended 
temporary total rating under the 
provisions of 38 C.F.R. § 4.30 subsequent 
to July 1, 2002.

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

